Title: From Thomas Jefferson to Nicholas Lewis, 11 July 1788
From: Jefferson, Thomas
To: Lewis, Nicholas


          
            
              Dear Sir
            
            Paris July 11. 1788.
          
          Your favor of Aug. 20. 1787. came to hand some time ago; that of Apr. 15. 1788 I received last night. I had just written to Mr. Eppes on the subject of my affairs, and intended writing to you to-day. The opportune arrival of the last letter enables me to answer both at the same time. I am much pleased that you approve of my plan of hiring my estate. Besides that the profit will be greater, it will enable me to see a fixed term to my embarrasments. For the same reason I would prefer money to tobacco rents, because my engagements for annual paiments must be in money. Yet if you think the greater assurance of punctual paiments in tobacco overbalances the advantage of a fixed sum in money, I leave it to your discretion. One peice of information however I must give you, which is that there is no prospect that the European market for tobacco will improve. Our principal dependance is on this country, and the footing on which I have got that article placed here, is the best we can ever expect. In the leases therefore,  tobacco of my own estate, or of the best warehouses cannot be counted on at more than from 20/ to 22/6 currency the utmost. But I am in hopes my dear Sir, that more can be obtained per hand than 12£ currency, which you mention. I found my hopes on these considerations. I rented to Garth & Mousley as well as I recollect for £11. Sterling a hand, tobacco then from 18/ to 20/ the hundred and the legal exchange 25. per cent. Tobacco is now ten per cent higher and legal exchange raised 5. percent. This entitles us at present to ask £15. currency a hand. I never knew exactly what Garth & Mousley made. They only told me in general that they had made about a good overseer’s or steward’s lay each: suppose this 75£ each and calculate it on the number of workers they had, and it will prove how much more worth is a working hand with the lands and stock thrown in, than without them. Add to this that there is the addition of Hickman & Smith’s lands in Albemarle (about 1000 acres) and that the lands in Bedford are much better for tobacco than those of Albemarle were when Garth & Mousley rented them. I only mention these considerations to enable you to demonstrate to those who enter into conference on the subject that a higher sum than £12. currency may be reasonably asked; but not to tie you down, for certainly I had rather rent for £12. currency than not to rent at all. I think I suggested in my former letters the necessity of stipulating a right to distrain when the rent is not paid. It might be a still greater security to stipulate also that their tobaccos shall be delivered at certain warehouses in your name, so that you may receive the money from the purchaser when the tenant has failed to pay.—I come over to your advice, Sir, to sell my lands in Cumberland and Goochland, and have accordingly desired Mr. Eppes to join you in doing it. As to the prices, I leave it to your discretions. I never had a direct offer for those lands, because I never meant to sell them. But from overtures made before a shilling of paper money had issued, I supposed I could get 1500£ for Cumberland and the same for Elkhill. This was before I purchased Smith’s. I have promised to Jones three fifths of what these lands shall sell for, and even that the bonds shall be given in his name, if he will acquit me so far, and on condition he will make a final settlement with me on the terms I have proposed. I shall immediately write to Mr. McCaul that he shall have the other two fifths, as well as two fifths annually of the rents and profits of my estate, the other three fifths of these being proposed to Jones. The check on the tenants against abusing my slaves was, by the former lease, that I might discontinue  it on a reference to arbitrators. Would it not be well to retain an optional right to sue them for ill usage of the slaves or to discontinue it by arbitration, whichever you should chuse at the time?
          I will now proceed to take notice of some of the debts mentioned in your letters. As to Mr. Braxton’s I still think his memory has led him into error on the subject, and that my memorandum books of that date would correct it. You mention ‘a considerable debt due to Dr. Walker not enumerated in my list.’ I settled with Doctr. Walker just before I left Virginia, and gave my acknolegement of the balance I owed him which was £40–11–9 ¾. This is stated in the list of my debts which I left you, and which I presume escaped your notice, as I know of no other debt of money to Doctr. Walker, unless he should have taken an assignment from somebody. Be this as it will, I know his justice and honour so well that whatever he has demanded is right, and I would wish it to be paid of the first money possible. If it be no more than the balance I have named with it’s interest, rather than he should be incommoded, if you have not the money, be so good as to obtain it by drawing a bill on me at 60 days sight, which shall be honored. My friend Mr. Donald can dispose of this draught for you. ‘Coutts’s demand.’ ‘Donald, Scott & co.’ I doubt both. I do not even remember the name of such a house as the latter. My papers will perhaps throw light on these. They were alphabetically arranged, so as that any paper may be found in a moment. But most of all my memorandum books will shew. ‘Doctor Read’s account’ is noted in my list £48–13–3 under the name of Colo. Bannister, because you will find among my papers Reid’s account and his order to pay the money to Bannister. Since I left Virginia Colo. Bannister is fallen in my debt. If therefore he has not relinquished to Read his claim on me, you can get his receipt for the money, for which I will credit him in the account of what I have paid for him.
          ‘Boden of Norfolk £14.’ If this is for Phripp & Bowden for leather (I beleive) it may be right, by possibility, but I doubt it. ‘Hierom Gaines for timber, work &. £19.’ Frank Gaines owed me a certain number of days work. I agreed to take in exchange for it work from his father, whom I wished to employ in searching timber, searching the lines of my order of council &. I think there is no other claim of Hierom’s against me, and of course that his services were to pay a debt. Before I left Monticello I made a point of settling every account I could get at, in order to state it in my list of debts. Where I could not settle the balance accurately,  still I entered the name in the list I left you, as a note that there was something due. It is not probable that I could have overlooked Hierom Gaines’s account and especially for such a sum. I have great confidence in Hierom’s integrity, and therefore hope that by the aid of these circumstances you will be able to settle this matter rightly.
          ‘Wm. Chisholm. £26.’ This is in my opinion impossible. He left my estate in Goochland when the British came there. He was in such distress afterwards that if I had owed him money, it was impossible I should not have raised it for him by some means or other, and much more so that I should have omitted it in my list, and lost every trace of it in my memory.
          ‘Johnson a carpenter thirty odd pounds for work many years ago.’ I have forgot that ever such a person worked for me: but, if he did, that he has been paid is certain. I made a point of paying my workmen in preference to all other claimants. I never parted with one without settling with him, and giving him either his money or my note. Every person that ever worked from me can attest this, and that I always paid their notes pretty soon. I am sure there did not exist one of these notes unpaid when I left Virginia, except to Watson & Orr who were still at work for me.
          The debts in Bedford to Robinson, Bennet, and Callaway I suppose have been contracted since I came away.
          In general I will beg of you to refer to my Memorandum books. They are small books which I used to carry in my pocket. They are 6. or 8. in number. There is an alphabetical index of names to every one, so that all the entries respecting any one person may be found in a moment in them. They were made with such scrupulous fidelity that I shall not be afraid to justify them on the bed of death, and so exact that in the course of 15 years which they comprehend, I never discovered that I had made but one omission of a paiment. I do not mean to say that the accounts before questioned are not just decisively. I have not confidence enough in my memory to say that. But they should be examined under several points of view. They may be paper money accounts. They may have been transferred from some other person who has been paid. They may be due from some other person and the demand made on me without foundation. They may have been paid by me either directly or circuitously. The silence of my memorandum books as to a money paiment or receipt by me may be relied on as negative proof, and their entries of a paiment or receipt as a positive proof of that paiment or entry. Wherever credits have been transferred  circuitously from one to another, and accounts discharged in that way, I did not always enter them, nor even generally. But as you know a great deal of business was done in this way, it should always be well enquired into as to any accounts presented since I came away and not enumerated in my list. My omission there is a presumption that the account has been settled some way: tho’ I do not pretend it to be infallible. I only made out as exact a list as I could.
          I am so desirous of proceeding to the hiring my estate that I would not detain my sawyers to finish my bill of scantling. Only be so good as to put what stuff is ready into perfect security. The bricks also which are ready made I would wish to have well taken care of, that I may not have occasion to make any on my return.
          I shall continue to reflect on the debts before observed on and which are mentioned to me for the first time in your letter received last night. Probably my recollection will enable me to be more particular on their subject in my next letter. So that the settlement of them had better be a little delayed, if my memorandum books do not satisfy you.
          I shall give orders at Havre relative to the bacon whenever it arrives. But in future it will not be worth while to send me any, because it’s importation is prohibited, and I have never yet been able to obtain any article of this kind from the Custom house. I thank Mrs. Lewis kindly for the ears of corn and the seeds accompanying them which are safely come to hand. The homony corn is a precious present. The corn of this country and of Italy, as far as I have seen it, cannot be eaten, either in the form of corn or of bread, by any person who has eaten that of America. I have planted some grains which may perhaps come to maturity as we have still 3 months and a half to frost.—One word more on my leases. I think the term should not exceed three years. The negroes too old to be hired, could they not make a good profit by cultivating cotton? Much enquiry is made of me here about the cultivation of cotton; and I would thank you to give me your opinion how much a hand would make cultivating that as his principal crop instead of tobacco. Great George, Ursula, Betty Hemings not to be hired at all, nor Martin nor Bob otherwise than as they are now. I am sensible, my dear Sir, how much trouble and perplexity I am giving you with my affairs. The plan of leasing will in a great measure releive you. I know Mrs. Lewis’s goodness too and her attentions to them. I tender you both the feelings of the most heart felt gratitude. My daughters are well and join me in affectionate  remembrance to yourself, Mrs. Lewis and family. I pray you both to accept assurances of my sincere affection, and of the sentiments of esteem & attachment with which I am Dear Sir your friend & servant,
          
            
              Th: Jefferson
            
          
        